The question of whether persons are similarly situated must be resolved in the light of the exigencies to be served by the act. The following examples of the successively widening circles of inclusion should suffice to illustrate this. If the purpose of an ordinance were to prevent the streets from being littered by banana peels which are dangerous to pedestrians, a classification which prohibits the sale of bananas alone from trucks on the street or from stands on the sidewalk would probably be a constitutional classification unless experience furnished evidence that there were other fruits or vegetables, portions of which were commonly discarded on the spot and which were equally or nearly as dangerous underfoot as banana skins, in which case the prohibition might be required to encompass them. If the prohibition were for the purpose of preventing generally the discard of all peelings or food stuffs on the street, for reasons of sanitation or cleanliness, it would be directed to fruits and vegetables generally. If, however, the purpose were to facilitate traffic, a more inclusive classification *Page 498 
might be required to subserve that purpose. If to prevent competition with businesses required to pay rentals, a still more inclusive classification as to street transactions might be required. Always the classification must be viewed in the light of the purposes of the legislation. And if we can conceive of any exigency or exigencies which could reasonably be met by the prohibition we must assume that the legislation was passed for those purposes and test the constitutionality of the act accordingly.
I can conceive that soliciting magazine subscriptions might take more time and therefore more likely impede pedestrian traffic on the sidewalks than would the selling of some coupons or receipts redeemable in certain goods or services according to the reasoning of the case of In re Mares quoted from in the main opinion, but that might require such fine distinctions between the services or goods for which various coupons were sold or receipts given as to make the administration of the ordinance unworkable. Hence, I agree that the sale of such coupons and receipts evidencing a right to redeem in service or goods are for practical purposes in the same class as the selling of magazine subscriptions on the sidewalks. I therefore concur. *Page 499